Name: Commission Regulation (EC) No 1660/1999 of 28 July 1999 amending Regulation (EC) No 1392/1999 increasing to 84 632 tonnes the quantity of barley held by the Finnish intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: trade policy;  trade;  Europe;  plant product
 Date Published: nan

 EN Official Journal of the European Communities29. 7. 1999 L 197/15 COMMISSION REGULATION (EC) No 1660/1999 of 28 July 1999 amending Regulation (EC) No 1392/1999 increasing to 84 632 tonnes the quantity of barley held by the Finnish intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Regulation (EC) No 1253/ 1999 (2), and in particular Article 5 thereof, (1) Whereas Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 39/1999 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; (2) Whereas Commission Regulation (EC) No 1392/ 1999 (5), opened a standing invitation to tender for the export of 48 149 tonnes of barley held by the Finnish intervention agency; whereas, Finland informed the Commission of the intention of its intervention agency to increase by 36 483 tonnes the quantity for which a standing invitation to tender for export has been opened; whereas the total quantity of barley held by the Finnish intervention agency for which a standing invita- tion to tender for export has been opened should be increased to 84 632 tonnes; (3) Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quant- ities in store; whereas Annex I to Regulation (EC) No 1392/1999 must therefore be amended; (4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1392/1999 is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 1. The invitation to tender shall cover a maximum of 84 632 tonnes of barley to be exported to all third coun- tries with the exception of the United States, Canada and Mexico. 2. The regions in which the 84 632 tonnes of barley are stored are stated in Annex I to this Regulation. 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 160, 26.6.1999, p. 18. (3) OJ L 191, 31.7.1993, p. 76. (4) OJ L 5, 9.1.1999, p. 64. (5) OJ L 163, 29.6.1999, p. 21. EN Official Journal of the European Communities 29. 7. 1999L 197/16 ANNEX ANNEX I (tonnes) Place of storage Quantity Koria 26 834 Turenki 21 315 KokemÃ ¤ki 20 761 Loimaa 15 722